Citation Nr: 0404989	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the left heel.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The appellant had military service from December 31, 1981 to 
February 10, 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for a 
psychiatric disorder.  

With respect to the claims of entitlement to increased 
ratings for service-connected  residuals of a stress fracture 
of the left heel and residuals of a stress fracture of the 
right tibia, the veteran has filed a notice of disagreement 
with the RO's denial of these issues, thereby initiating, but 
not perfecting, an appeal.  Therefore, for reasons that are 
discussed in more detail below, the issues on appeal have 
been recharacterized as shown above.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part. 

In the May 2003 substantive appeal, the appellant requested 
an agent or attorney to represent her.  She said that she 
would have someone get in touch with VA.  In June 2003, the 
RO issued correspondence explaining several administrative 
matters, including appointing a representative.  However, the 
appellant never took any action in this regard, and she is 
unrepresented in this appeal.  


FINDING OF FACT

A psychiatric disorder, diagnosed as a schizoaffective 
disorder, bipolar type, did not have its onset during active 
service or within the first post-service year, did not result 
from disease or injury in service, and is not etiologically 
related to service.




CONCLUSION OF LAW

The appellant is not entitled to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the appellant was notified of the evidence 
required to substantiate her claim and of her and VA's 
respective duties by means of a May 2002 letter from the RO, 
prior to the initial adjudication of her claim.  Although 
this letter does not specifically contain the "fourth 
element," the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  For 
example, the RO told her in the letter to identify her VA and 
non-VA medical providers and provide releases, as 
appropriate, and that she could obtain the medical evidence 
herself and submit it to VA.  She was also told to submit 
copies of her service medical records to VA if she had them 
in her possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records and her private treatment 
records from a state hospital.  There is no indication that 
any other relevant records have been identified that should 
be requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was not provided a VA examination in 
connection with this claim because she is committed to a 
state hospital.  Regardless, examination is not needed 
because there is no competent evidence that the claimed 
condition may be associated with her military service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Because there is no 
competent evidence tending to show that the appellant had any 
psychiatric symptoms or a diagnosis during service or for 
many years thereafter, VA's duty to assist in this regard is 
not triggered.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The service medical records include a November 1981 
enlistment examination which shows that a psychiatric 
evaluation was normal.  The records are negative for any 
complaints, treatment or diagnosis of a psychiatric disorder.  
The records do show that in February 1982, the veteran 
sustained a stress fracture of the left heel, which required 
treatment with a cast.  

The appellant filed her initial compensation claim for a 
psychiatric disorder in March 2002, indicating that she had 
been committed for treatment of a psychiatric disorder in 
September 2001 at a state mental hospital.  She indicated 
that her uncle who was a mental health advocate advised her 
that she might be eligible for VA benefits. 

In May and July 2002 and January 2003, records from the state 
mental hospital, where the appellant was receiving treatment, 
were received.  This evidence reflects that she was committed 
for psychiatric treatment in September 2001 at the age of 48 
as a result of a legal matter, explained as making a false 
bomb threat to the sheriff's department in May 2001.  A 
September 2001 psychiatric evaluation reflects that she first 
saw a psychiatrist at the age of 38 and that she had a 
history of substance abuse since she was 28.  The records 
reflect that her problems include hallucinations and 
substance abuse.  Diagnoses of schizoaffective disorder-
bipolar type and polysubstance dependence were made in 
September 2001.  When evaluated in February and September 
2002, the report indicated that many symptoms such as 
hallucinations and delusions had improved and that judgment 
had improved markedly.  An Axis I diagnosis of 
schizoaffective disorder, bipolar type, was made.  

In a statement submitted by the appellant in January 2003, 
she stated that she may have been plagued by mental illness 
since childhood.  She also stated that she was negotiating 
release from the state hospital back into the community, and 
believed that her mental illness was in remission.  


III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for psychoses may be 
established based upon a legal "presumption" by showing that 
either condition manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


IV. Analysis

In this case, the service medical records are entirely 
negative for any complaints or findings of a psychiatric 
disorder, and no psychiatric disorder was diagnosed within 
the first post-service year.  In addition, although the 
appellant has suggested that mental illness may have begun 
before service, i.e. during her childhood, there is no 
clinical indication or any other objective or competent 
evidence of a psychiatric disorder or psychosis existing 
prior to service.  

The earliest diagnosis of a psychiatric disorder was made in 
September 2001, at which time the veteran was committed for 
treatment following the commission of a criminal offense.  
This diagnosis was made nearly 20 years after service.  The 
records pertaining to psychiatric treatment at the state 
hospital dated in 2001 and 2002 do not reference service as 
having any role with respect to the appellant's post-service 
psychiatric problems.  The state hospital records mention 
that the appellant initially received psychiatric treatment 
in 1991; however, the appellant has provided no information 
regarding any evidence in this regard which might be 
available to support her claim, despite the RO's request for 
information in May 2002.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").

Even the appellant herself did not maintain in her 
compensation application that her post-service psychiatric 
problems had their onset during her short period of service 
and she has not alleged that she has had continuity of 
psychiatric symptomatology since service.  To the extent that 
the appellant is maintaining that her current psychiatric 
disability is attributable to service, a lay person without 
medical training, such as the appellant, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  

Further, the record contains no competent medical opinion 
etiologically linking the appellant's post-service 
psychiatric diagnosis to service; the medical records 
primarily discuss the appellant's current psychiatric 
condition.  A showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established.

Essentially, in this case, there has been no evidence offered 
establishing a nexus between the currently diagnosed 
schizoaffective disorder and service.  The preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder; therefore, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102 (2003).  
The claim is denied. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

In July 2002, the RO denied entitlement to increased ratings 
for the veteran's service-connected  residuals of a stress 
fracture of the left heel and residuals of a stress fracture 
of the right tibia.  In a May 2003 VA Form 9, the appellant 
stated that she was furthering her appeal with regard to 
medication prescribed for her service-connected leg injury.  
The veteran's statement is sufficient to constitute a notice 
of disagreement (NOD) with respect to that portion of the 
July 2002 rating decision that denied her claims for 
increased ratings.  Because a timely NOD was filed, but the 
RO has not yet provided the veteran with a statement of the 
case (SOC) in response to her filing of the NOD, these issues 
must be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, these issues will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED for the following action:

Issue a statement of the case to the veteran 
with respect to the notice of disagreement 
filed in response to the claims for 
increased ratings for her service-connected 
residuals of a stress fracture of the left 
heel and residuals of a stress fracture of 
the right tibia.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board.  Otherwise, if a 
timely substantive appeal is filed, and 
subject to current appellate procedures, 
these claims should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran need take no action until she is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



